DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 13, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 2002-194540) in view of Druz et al. (U.S. Pat. U.S. Pat. 7,879,201), Dimock .
INDEPENDENT CLAIM 1:
Regarding claim 1, Hasegawa et al. teach a sputtering device comprising: a processing chamber where a substrate is accommodated; and a slit plate that partitions the processing chamber into a first space where a target member is disposed and a second space where the substrate is disposed, wherein the slit plate includes: an inner member having an opening that penetrates therethrough in a thickness direction of the slit plate; and an outer member disposed around the inner member, and wherein the sputtering device further comprises a wall member disposed in the second space, and the inner member is fixed to the wall member at a position that does not overlap with the substrate when seen from above. (Figs. 1, 6)

    PNG
    media_image1.png
    415
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    387
    508
    media_image2.png
    Greyscale

The difference not yet discussed is the slit plate extending horizontally at a position above the substrate is not discussed (Claim 1), the inner member being attachable and detachable to the outer member is not discussed (Claim 1), wherein the opening has a rectangular shape having a longer edge greater than a width of the substrate in a direction extending along the
longer edge of the opening during film formation and having a shorter edge smaller than a width
of the substrate in a direction extending along the shorter edge of the opening during the film
formation is not discussed (Claim 1), the wall member supports the inner member at a side of
the shorter edge of the opening is not discussed (Claim 1) and the stage having at least one convex portion wherein the wall member has at least one concave portion and the convex portion of the stage is inserted into the concave portion of the wall member is not discussed (Claim 1).
Regarding the slit plate extending horizontally at a position above the substrate (Claim 1), Hasegawa et al. teaches utilizing a horizontal plate in place of their angled shield in Fig. 6. (Fig.


    PNG
    media_image3.png
    261
    653
    media_image3.png
    Greyscale

Druz et al. suggest locating a horizontal slit plate horizontally above the substrate during
deposition. (Column 9 lines 40-67; Column 10 lines 1-19; Fig. 15)

    PNG
    media_image4.png
    259
    580
    media_image4.png
    Greyscale
Regarding the inner member being attachable to and detachable from the outer member
(Claim 1), Dimock teach an inner member attachable to and detachable from the outer member.
(Fig. 8; Column 8 lines 58-68; Column 9 lines 1-20 - See Annotated Figure)

    PNG
    media_image5.png
    304
    639
    media_image5.png
    Greyscale
      
Regarding wherein the opening has a rectangular shape having a longer edge greater than a width of the substrate in a direction extending along the longer edge of the opening during film formation and having a shorter edge smaller than a width of the substrate in a direction extending along the shorter edge of the opening during the film formation (Claim 1), Druz et al. teach wherein the opening has a rectangular shape having a longer edge greater than a width of the substrate in a direction extending along the longer edge of the opening during film formation and having a shorter edge smaller than a width of the substrate in a direction extending along the shorter edge of the opening during the film formation. (Column 9 lines 40-67; Column 10 lines 1-19; Fig. 15)
Regarding the wall member supports the inner member at a side of the shorter edge of the
opening (Claim 1), Shiota et al. teach a wall member that supports a member at a side of the
shorter edge of the opening. (Figs. 5, 6, 8, 10; Column 9 lines 58-67; Column 10 lines 1-56)

    PNG
    media_image6.png
    364
    634
    media_image6.png
    Greyscale

Regarding the stage having at least one convex portion wherein the wall member has at least one concave portion and the convex portion of the stage is inserted into the concave portion of the wall member, 
Brown et al. teach in Figs. 1-3 a stage having at least one convex portion wherein the wall member has at least one concave portion and the convex portion of the stage is inserted into the concave portion of the wall member.  (Figs. 1-3)

    PNG
    media_image7.png
    425
    598
    media_image7.png
    Greyscale

DEPENDENT CLAIM 7:
The difference not yet discussed is wherein the inner member is fixed to the wall member
only at the side of the shorter edge of the opening.
Regarding claim 7, Shiota et al. teach wherein the inner member is fixed to the wall
member only at the side of the shorter edge of the opening. (Figs. 5, 6, 8, 10; Column 9 lines 58-
67; Column 10 lines 1-56)
DEPENDENT CLAIM 13:
The difference not yet discussed is further comprising: a gas supply unit configured to
supply a gas from an inner side of the inner member toward the substrate.
Regarding claim 13, Hasegawa et al. teach a gas supply unit configured to supply a gas
from an inner side of the inner member toward the substrate. (See Fig. 1 - see port 28 to port 26)



DEPENDENT CLAIM 20:
The difference not yet discussed is wherein the second space has a first area and a second area, and wherein the first area includes a space directly below the opening and a space directly below the slit plate and the stage moves in the first area.
Regarding claim 20, Hasegawa et al. teach in Fig. 1 the second space has a first area and a second area, and wherein the first area includes a space directly below the opening and a space DEPENDENT CLAIM 21:
The difference not yet discussed is wherein the wall member extends along a boundary between the first area and the second area and defines the first area.
Regarding claim 21, Hasegawa et al. teach in Fig. 1 the wall member extends along a boundary between the first area and the second area and defines the first area.
DEPENDENT CLAIM 22:
The difference not yet discussed is wherein a path around the stage between the opening and the second area is bent by the convex portion formed at the stage to form a labyrinth structure.
Regarding clam 22, Hasegawa et al. teach a path around the stage between the opening and the second area is bent by the convex portion formed at the stage to form a labyrinth structure. (Fig. 2)
The motivation for utilizing the features of Dimock is that it allows for cleaning and replacement if necessary. (Column 9 lines 19-20)
The motivation for utilizing the features of Druz et al. is that it allows for collimating the beam. (Column 5 lines 35-49)

The motivation for utilizing the features of Shiota et al. is that it allows for holding and changing the member. (See Shiota’s Figures)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hasegawa et al. by utilizing the features of Druz et al., Dimock and Shiota et al. because it allows for collimating the beam and for cleaning and replacing/changing the member.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. in view of Druz et al., Dimock, Shiota et al. and Brown et al. as applied to claims 1, 7, 13, 20-22 above, and further in view of Abarra et al. (U.S. Pat. 9,437,404).
DEPENDENT CLAIM 3:
The difference not yet discussed is where the target member is disposed obliquely above the opening.
Regarding claim 3, Abarra et al. teaches the target member disposed obliquely to a slit opening. (See Fig. 3; Column 6 lines 40-67; Column 7 lines 1-50)
DEPENDENT CLAIM 8:
The difference not yet discussed is wherein the inner member is fixed to the wall member only at the side of the shorter edge of the opening.
Regarding claim 8, Shiota et al. teach wherein the inner member is fixed to the wall member only at the side of the shorter edge of the opening. (Figs. 5, 6, 8, 10; Column 9 lines 58- 67; Column 10 lines 1-56)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Abarra et al. because it allows for good thickness uniformity in magnetic thin film.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. in view of Druz et al., Dimock, Shiota et al. and Brown et al. as applied to claim 1 above, and further in view of Tepman et al. (U.S. Pat. 5,922,133).
DEPENDENT CLAIM 9:
The difference not yet discussed is wherein the inner member has a tapered portion whose thickness is decreased from an outer periphery thereof toward a center thereof, and a comer of a central side of the tapered portion is rounded.
Regarding claim 10, Hasegawa et al. teach wherein the inner member has a tapered portion whose thickness is decreased from an outer periphery thereof toward a center thereof. (See Fig. 1)  Tepman et al. suggest rounding corners of an inner ring. (See Fig. 2)
The motivation for utilizing the features of Tepman et al. is that it allows for improving deposition and reduce interaction. (Column 2 lines 11-15)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Tepman et al. because it allows for improving deposition and reducing interaction.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. in view of Druz et al., Dimock, Shiota et al., Brown et al. and further in view of Abarra et al. as applied to claims 1, 3, 8  above, and further in view of Tepman et al. (U.S. Pat. 5,922,133).
DEPENDENT CLAIM 10:
The difference not yet discussed is wherein the inner member has a tapered portion whose thickness is decreased from an outer periphery thereof toward a center thereof, and a comer of a central side of the tapered portion is rounded.
Regarding claim 10, Hasegawa et al. teach wherein the inner member has a tapered portion whose thickness is decreased from an outer periphery thereof toward a center thereof. (See Fig. 1)  Tepman et al. suggest rounding corners of an inner ring. (See Fig. 2)
The motivation for utilizing the features of Tepman et al. is that it allows for improving deposition and reduce interaction. (Column 2 lines 11-15)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Tepman et al. because it allows for improving deposition and reducing interaction.
Claims 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. in view of Druz et al., Dimock, Shiota et al. and Brown et al. as applied to claims 1, 13 above, and further in view of Ueki et al. (U.S. PGPUB. 2017/0018412 Al).
DEPENDENT CLAIM 11:
Regarding claim 11, Ueki et al. teach a connection part between the inner member and the outer member has a labyrinth structure. (See Fig. 3 - From Applicant’s specification that Examiner makes the interpretation from - Applicant’s specification -[0083] Further, in accordance with the sputtering device 10 of the first embodiment, the connection location between the inner member 141 and the outer member 142 has a labyrinth structure.) 


DEPENDENT CLAIM 16:
The difference not yet discussed is a wall member that forms a gap of a labyrinth structure with respect to the inner member and supports the inner member at the shorter edge of the opening; and a second gas supply unit configured to supply a gas to the gap.
Regarding claim 16, Ueki et al. teach in Fig. 4B a wall member that forms a gap of a labyrinth structure with respect to the inner member and supports the inner member at the shorter edge of the opening. (Fig. 4B) member toward the substrate. (Fig. la; Column 2 lines 18- 66)
The motivation for utilizing the features of Ueki et al. is that it allows for deposition prevention. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Ueki et al. because it prevents deposition.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. in view of Druz et al., Dimock, Shiota et al. and Brown et al. and further in view of Abarra et al. and further in view of Tepman et al. as applied to claims 1, 3, 8, 10 above, and further in view of Ueki et al. (U.S. PGPUB. 2017/0018412 Al).
DEPENDENT CLAIM 12:
Regarding claim 12, Ueki et al. teach a connection part between the inner member and the outer member has a labyrinth structure. (See Fig. 3 - From Applicant’s specification that Examiner makes the interpretation from - Applicant’s specification -[0083] Further, in accordance with the sputtering device 10 of the first embodiment, the connection location between the inner member 141 and the outer member 142 has a labyrinth structure.)
The motivation for utilizing the features of Ueki et al. is that it allows for deposition prevention. (See Abstract)
.
Claims 15 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. in view of Druz et al., Dimock, Shiota et al., Brown et al. and further in view of Ueki et al. as applied to claims 1, 11, 13, 16 above, and further in view of Sato et al. (U.S. Pat. 4,412,906). DEPENDENT CLAIM 15:
The difference not yet discussed is wherein the first gas supply unit has a gas injection hole formed at a portion of at least one side of the inner member in one of a direction of the longer edge and a direction of the shorter edge of the opening.
Regarding claims 15, Sato et al. teach a first gas supply unit configured to supply a gas from a side of the inner member toward the substrate. (Fig. la; Column 2 lines 18-66)
Therefore it would be obvious modify the inner member of Ueki et al. by utilizing the gas supply of Sato et al. because it allows for effective sputtering by controlling pressure. (Column 1 lines 45-50)
DEPENDENT CLAIM 18:
The difference not yet discussed is a third gas supply unit configured to supply a gas to a gap of the labyrinth structure formed at the connection part between the inner member and the outer member.
Sato et al. teach a first gas supply unit configured to supply a gas from a side of the inner member toward the substrate. (Fig. la; Column 2 lines 18-66)
Therefore it would be obvious modify the inner member of Ueki et al. by utilizing the gas supply of Sato et al. because it allows for effective sputtering by controlling pressure. (Column 1 lines 45-50)
Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive. 
In response to the argument that the prior art of record does not teach “the stage having at least one convex portion” and “the wall member has at least one concave portion and the convex portion of the stage is inserted into the concave portion of the wall member”, it is argued that Brown et al. teach a stage having at least one convex portion and the wall member has at least one concave portion and the convex portion of the stage is inserted into the concave portion of the wall member.  
    PNG
    media_image7.png
    425
    598
    media_image7.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 3, 2022